DETAILED ACTION
This action is in response to the application filed on 18 October 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al (US Pub. 2018/0270144).
Regarding claim 1, Jiang discloses a packet processing method, comprising: 
obtaining, by a network device, first network cost information of a first packet used to indicate a cost for transmitting the first packet to an egress node (fig. 1; fig. 2; step S110, network node obtains topology information  which includes link delay between two adjacent nodes; step S120, network nodes obtains transmission delay of each path between the ingress  node and the egress node, where transmission delay includes a sum of delay between two adject nodes and node residence times; step S130, network node determines target transmission path according to delay of each path; para. 46, 47, 57); 
determining, by the network device, a first queue for the first packet based on the first network cost information (fig. 2, step S130; para. 67, transmit packet in a low-delay queue after selecting target transmissin path to use); and 
buffering, by the network device, the first packet to the first queue (fig. 2, step S130; para. 67, packet in a low-delay queue).

Regarding claim 2, Jiang further discloses wherein before the obtaining the first network cost information of the first packet, the method further comprises: 
determining, by the network device, that congestion occurs (para. 4, congestion of high-priority packets in a queue).

Regarding claim 3, Jiang further discloses further comprising: 
obtaining, by the network device, first type of service information of the first packet used to indicate that the first packet belongs to a first type of service, 
wherein the determining a first queue for the first packet based on the first network cost information comprises: 
determining, by the network device, the first queue for the first packet based on the first type of service information and the first network cost information (para. 67, low-delay service packet whose transmission delay needs to be less than / equal to a preset value and which is sent from a low-delay queue).

Regarding claim 4, Jiang further discloses wherein the first type of service information comprises a differentiated services code point (DSCP) value of the first packet (para. 4, DiffServ).

Regarding claim 5, Jiang further discloses wherein the first type of service information further comprises a user identifier corresponding to the first packet (para. 4, inherent in IP or MPLS network).

Regarding claim 7, Jiang further discloses wherein the first network cost information is the first metric, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
if determining that the first metric is greater than a first threshold, determining, by the network device, the first queue for the first packet, wherein the first queue corresponds to the first threshold (para.67, transmission path meeting a delay requirement such as delay being less than or equal to a preset value).

Claim 20 recites a packet processing apparatus, the apparatus comprises: 
a non-transitory memory storing instructions; and a processor coupled to the non-transitory memory; wherein the instructions, when executed by the processor, cause the apparatus to be configured to essentially perform the method of claim 1, and is thus similarly rejected. Jiang discloses processor and memory for the network device (fig. 5; para. 95)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al in view of Nguyen (US Pub. 2006/0045088).

Regarding claim 6, Jiang further discloses wherein the obtaining the first network cost information of the first packet comprises: 
determining, by the network device, a first routing entry based on a destination address of the first packet (para. 46, routing path between ingress node and egress node), wherein the first routing entry comprises … and a first metric of a first path from the network device to the egress node …; and 
obtaining, by the network device, the first network cost information based on the first metric in the first routing entry (para. 4, different QoS requirements).
Jiang does not specifically discloses the first routing entry comprises a first routing prefix, … and the destination address of the first packet matches the first routing prefix. However Nguyen from an analogous art discloses routing criteria including destination address or subnet (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate subnet of destination address for routing as taught by Nguyen in the system of Jiang in order to compute optimal routes (Nguyen, para. 3).

Regarding claim 8, Jiang further discloses wherein the obtaining the first network cost information of the first packet comprises: 
determining, by the network device, a first routing entry based on a destination address of the first packet (para. 46, routing path between ingress node and egress node), wherein the first routing entry comprises … and a first cost level corresponding to a first metric of a first path from the network device to the egress node …; and 
obtaining, by the network device, the first network cost information based on the first cost level in the first routing entry.
Jiang does not specifically discloses the first routing entry comprises a first routing prefix, … and the destination address of the first packet matches the first routing prefix. However Nguyen from an analogous art discloses routing criteria including destination address or subnet (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate subnet of destination address for routing as taught by Nguyen in the system of Jiang in order to compute optimal routes (Nguyen, para. 3).

Regarding claim 9, Jiang further discloses wherein the first network cost information is the first cost level corresponding to the first metric, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
determining, by the network device, the first queue for the first packet based on the first cost level, wherein the first queue corresponds to the first cost level (para. 67, delay as cost of routing).

Regarding claim 10, Jiang further discloses wherein the network device is an intermediate node through which the first packet is transmitted (fig. 1, step S110, a network node in a network domain), and wherein the obtaining the first network cost information of the first packet comprises: 
obtaining, by the network device, a second metric from the first packet, wherein the second metric is a metric of a second path through which the first packet is transmitted from an ingress node to the network device (fig. 1, step S102, network node obtaining delay of each path between the ingress node and the egress node; para. 4, traffic with different QoS requirements can be transmitted on the same path or different paths; para. 67); 
determining, by the network device, a first routing entry in a routing table based on a destination address of the first packet (para. 46, routing path between ingress node and egress node), wherein the first routing entry comprises … and a first metric of a first path from the network device to the egress node …; and 
obtaining, by the network device, the first network cost information based on the second metric and the first metric (para. 4, different QoS requirements).
Jiang does not specifically discloses the first routing entry comprises a first routing prefix, … and the destination address of the first packet matches the first routing prefix. However Nguyen from an analogous art discloses routing criteria including destination address or subnet (para. 3). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate subnet of destination address for routing as taught by Nguyen in the system of Jiang in order to compute optimal routes (Nguyen, para. 3).

Regarding claim 11, Jiang further discloses wherein the first network cost information is a third metric which is a sum of the first metric and the second metric (para. 4, different QoS requirements).
In the same embodiment, the combination of Jiang and Nguyen does not specifically disclose:
wherein the determining the first queue for the first packet based on the first network cost information comprises: 
if determining that the third metric is greater than a second threshold, determining, by the network device, the first queue for the first packet, wherein the first queue corresponds to the second threshold.
However Jiang discloses many queues are configured to cache received packets such as priority queues, fair queue, weighted fair queue, and the like, and each network node may arrange received packets into different queues according to different priorities of the received packts (para. 42). In view of different QoS requirements being available, it would have been obvious to one of ordinary skilll in the art to employ a third metric to another threshold, which is associated with a particular queue, essentially teaching the claim limitation, in order to compute optimal routes (Nguyen, para. 3).

Regarding claim 12, in the same embodiment, the combination of Jiang and Nguyen does not specifically disclose wherein the first network cost information is a second cost level corresponding to a third metric which is a sum of the first metric and the second metric, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
determining, by the network device, the first queue for the first packet based on the second cost level, wherein the first queue corresponds to the second cost level.
However Jiang discloses many queues are configured to cache received packets such as priority queues, fair queue, weighted fair queue, and the like, and each network node may arrange received packets into different queues according to different priorities of the received packts (para. 42). In view of different QoS requirements being available, it would have been obvious to one of ordinary skilll in the art to employ a second cost level, i.e., a different QoS requirement, which is associated with a particular queue, essentially teaching the claim limitation, in order to compute optimal routes (Nguyen, para. 3).

Regarding claim 13, in the same embodiment, the combination of Jiang and Nguyen does not specifically disclose further comprising: 
when the first packet is dequeued from the first queue, updating, by the network device, the second metric in the first packet to a fourth metric to obtain a third packet, wherein the fourth metric is a metric of a third path through which the first packet is transmitted from the ingress node to a next-hop node of the network device; and 
sending, by the network device, the third packet to the next-hop node of the network device.
However Jiang discloses many queues are configured to cache received packets such as priority queues, fair queue, weighted fair queue, and the like, and each network node may arrange received packets into different queues according to different priorities of the received packts (para. 42). In view of different QoS requirements being available, it would have been obvious to one of ordinary skilll in the art to employ different metrics, i.e., different QoS requirements, and different paths, essentially teaching the claim limitation, in order to compute optimal routes (Nguyen, para. 3).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al.

Regarding claims 14-19, Jiang does not specifically disclose:
14. The method according to claim 1, wherein the obtaining the first network cost information of the first packet comprises: 
obtaining, by the network device, a fifth metric from the first packet, wherein the fifth metric is a metric corresponding to a fourth path from an ingress node of the first packet to the egress node of the first packet, and wherein the fifth metric is added to the first packet by the ingress node of the first packet; and 
obtaining, by the network device, the first network cost information based on the fifth metric.
15. The method according to claim 14, wherein 
the first network cost information is the fifth metric, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
if determining that the fifth metric is greater than a third threshold, determining, by the network device, the first queue for the first packet, wherein the first queue corresponds to the third threshold; or 
the first network cost information is a third cost level corresponding to the fifth metric, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
determining, by the network device, the first queue for the first packet based on the third cost level, wherein the first queue corresponds to the third cost level.
16. The method according to claim 1, wherein the obtaining the first network cost information of the first packet comprises: 
obtaining, by the network device, a third cost level from the first packet, wherein the third cost level corresponds to a metric corresponding to a fourth path from an ingress node of the first packet to the egress node of the first packet, and wherein the third cost level is added to the first packet by the ingress node of the first packet; and 
obtaining, by the network device, the first network cost information based on the third cost level.
17. The method according to claim 16, wherein the first network cost information is the third cost level, and wherein the determining the first queue for the first packet based on the first network cost information comprises: determining, by the network device, the first queue for the first packet based on the third cost level, wherein the first queue corresponds to the third cost level.
18. The method according to claim 1, wherein the obtaining the first network cost information of the first packet comprises: 
obtaining, by the network device from the first packet, a quantity of devices comprised in a fourth path from an ingress node of the first packet to the egress node of the first packet, wherein the quantity of devices is added to the first packet by the ingress node of the first packet; and 
obtaining, by the network device, the first network cost information based on the quantity of devices.
19. The method according to claim 18, wherein 
the first network cost information is the quantity of devices, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
if determining that the quantity of devices is greater than a fourth threshold, determining, by the network device, the first queue for the first packet, wherein the first queue corresponds to the fourth threshold; or 
the first network cost information is a fourth cost level corresponding to the quantity of devices, and wherein the determining the first queue for the first packet based on the first network cost information comprises: 
determining, by the network device, the first queue for the first packet based on the fourth cost level, wherein the first queue corresponds to the fourth cost level.

However Jiang discloses many queues are configured to cache received packets such as priority queues, fair queue, weighted fair queue, and the like, and each network node may arrange received packets into different queues according to different priorities of the received packts (para. 42). In view of different QoS requirements being available (para. 4), Official notice is taken that it would have been obvious to one of ordinary skilll in the art to employ different metrics, different cost levels, and different paths, as recited in these claims, as they are merely variations of implementation, thus teaching the claim limitations, in order to compute optimal routes (Nguyen, para. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Song (US Pub. 2018/0131614) discloses scheduling packets by inserting packets into queues based on packet latency information (fig. 5; para. 71).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468